Citation Nr: 0911428	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for Tourette's 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO, in pertinent part, 
denied service connection for Tourette's syndrome and a right 
knee condition.

The issue of service connection for Tourette's syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The competent evidence of record weighs in favor of service 
connection for a right knee condition.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee condition are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for a right knee condition.   
Further discussion of the VCAA is not required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).
II.  Service Connection for a Right Knee condition

The Veteran seeks service connection for a right knee 
condition.  In his VA Form 9, the Veteran contended that his 
present right knee condition was related to a knee sprain 
that he incurred during active service.  

The VA treatment records clearly show that the Veteran has a 
current disability.  The November 2004 VA treatment record 
reveals a diagnosis of degenerative joint disease of the 
right knee.  Additionally, the December 2005 VA examination 
report shows a diagnosis of mild osteoarthritis of both 
knees.  

The service treatment records confirm that the Veteran 
injured his right knee during active service.  A February 
1971 service record shows that the Veteran twisted his knee 
and was able to flex only to 90 degrees and extend to 160 
degrees.  There was no swelling and no popping or clicking.  
There was a slight grating sensation over the patella.  The 
impression was a strain of the right knee which required 48 
hours of bed rest.  The Veteran returned to the doctor 
several days later and reported that the tenderness continued 
over the right lateral collateral ligament and was prescribed 
48 hours of bed rest.  The subsequent February 1971 clinical 
records show whirlpool treatment and continued rest.  The 
last record in February 1971 showed that the Veteran's right 
knee improved and that he was returned to light duty.   There 
is no separation examination report available.  

However, the evidence is conflicting as to whether the 
Veteran's current disability is related to active military 
service.  The VA treatment records show that the Veteran 
reported that he had surgery on his right knee in the 1980s.  
The May 2004 VA treatment record reveals that the Veteran 
stated that his knee was painful since the surgery.  The July 
2004 VA treatment record also shows that the Veteran reported 
right knee pain and that he had many years of pain due to a 
meniscectomy due to bucket handle tear in the 1980s.  

The Veteran's right knee condition was evaluated during a 
December 2005 VA examination.  The examiner did not have 
access to the claims folder.  In the report, the Veteran 
explained that he twisted his right knee when he misstepped 
during service.  He reported that he saw the medics and they 
applied a bandage for the swelling.  The knee continued to 
bother him until the present time.  He also explained that he 
had arthroscopic surgery for torn cartilage in the right knee 
in 1984.  The Veteran demonstrated slight limp when he was 
walking to the examination room.  He reported pain and 
difficulty when straightening his leg.  His range of motion 
was flexion to 68 degrees.  When passing 50 degrees, it was 
the beginning of the point of pain and the extension of the 
knee was 0 degrees.  He had good stability in his knee with 
no significant movement demonstrated in any direction and the 
McMurray's test was normal.  There was no evident swelling, 
no presence of inflammation or tenderness or any heat 
palpable.  He was able to get on and off of the examining 
table with only a little difficulty evident.  The x rays 
showed mild osteoarthritis of both knees.  The examiner 
provided a diagnosis of torn cartilage in left knee, post 
surgery and that it was at least as likely as not that this 
condition was related to the injury incurred while in the 
U.S. Army.  The Board acknowledges that the diagnosis states 
"torn cartilage in the left knee," however, the Board finds 
that the diagnosis should read "torn cartilage in the right 
knee," as the examination report specifically noted that the 
surgery affected the right knee, not the left knee.  In 
February 2006, the examiner provided an addendum to the 
December 2005 VA examination report.  In the addendum, he 
noted that he reviewed the service treatment records and the 
claims folder.  The examiner explained that there was no 
report of a 1980s surgery in the claims folder and opined 
that it was at least as likely as not that the Veteran's 
right knee condition was related to his injury while in the 
U.S. Army.  

The Board acknowledges the negative evidence consisting of 
the Veteran's arthroscopic surgery in the 1980s to remove 
cartilage from his right knee.  However, in both the December 
2005 VA examination report and the addendum to the 
examination report, the examiner was aware of this surgery 
and continued to provide a positive nexus opinion.  Absent 
credible evidence to the contrary, the Board is not in a 
position to question the result of the examination, to 
include the resulting medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision).  Since there is no medical 
evidence to the contrary, the Board has no basis to question 
the VA examiner's nexus opinions. 

In reviewing the aforementioned evidence, the Board notes 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the Veteran.  38 U.S.C.A. § 5107(b).  The Board 
finds that the evidence discussed herein is equally positive 
and negative as to whether the Veteran's right knee condition 
was incurred during his military service.  Although the 
evidence shows that the Veteran reported surgery in the 1980s 
that removed cartilage in his right knee and that his pain 
has worsened since that time, as explained above, the VA 
examiner took account of the surgery, the VA treatment 
records, and the Veteran's statements, and continued to 
provide positive nexus opinions.  Accordingly, the Board will 
resolve any reasonable doubt in favor of the Veteran and 
grant service connection for a right knee condition.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee condition 
is granted.  


REMAND

After a review of the record, the Board has determined that 
additional development is required prior to adjudication of 
the Veteran's claim for service connection for Tourette's 
syndrome.  

The Veteran contends that his Tourette's syndrome was 
aggravated by his time in service.  The induction examination 
report does not contain any findings or notations of 
Tourette's syndrome.  However, the service treatment records 
reveal that the Veteran was seen several times for his 
nerves, habit spasm, and neck jerking.    

The record shows that the Veteran was afforded a VA 
examination in December 2005.  The examination report shows 
that the claims folder was not reviewed.  After conducting an 
examination of the Veteran and considering the Veteran's 
reported history, the examiner opined that the Veteran's pre-
existing Tourette's syndrome worsened during service.  The 
examiner later provided an addendum to the December 2005 
examination report.  The examiner noted that he reviewed the 
claims folder, including the service treatment records, and 
opined that it was less likely that the Veteran's current 
symptoms of Tourette's syndrome were related to active 
service.  However, the Board notes that the examiner did not 
address the pre-existing nature of the Veteran's Tourette's 
syndrome and did not specifically provide an opinion as to 
whether there was aggravation of any pre-existing disability.  
The Board notes that the Court has held that if the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, VA must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In light of the unclear medical opinion, the Board 
finds that another VA examination is necessary.  

Accordingly, the issue is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination; the examination report should 
reflect that such a review was conducted.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that Tourette's syndrome pre-
existed service.  If so, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
Veteran's Tourette's syndrome was 
aggravated by service.  

The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder.  If the examiner determines 
that Tourette's syndrome was aggravated by 
service, the examiner should identify the 
level of disability caused by service, to 
the extent possible.  A rationale should 
be provided for any opinion given and the 
factors upon which the medical opinion is 
based must be set forth in the report.  

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for service connection 
for Tourette's syndrome should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


